  Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 1 of 7 PageID #:2065




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                              )
  ILLINOIS NATIONAL INSURANCE )
  CO., et al.,                )
                              )
            Plaintiffs,       )               No. 17 C 7567
                              )
           v.                                 Judge Virginia M. Kendall
                              )
                              )
  ACE STAMPING AND MACHINE
  CO. INC.,                   )
                              )
            Defendant.        )

                   MEMORANDUM OPINION AND ORDER

       General Electric Transportation (“GET”) manufactures locomotive engines

and uses various washers in those engines. In 2015–16, GET retained Optimas OE

Solutions, LLC (“Optimas”) to source washers from outside vendors to use in its

engines. When GET began manufacturing the engines, the washers cracked and,

upon inspection, GET determined that the washers were not flat and were brittle. As

a result, GET dissembled the locomotive engines and rebuilt them with different

washers incurring approximately $1.7 million in losses. GET made a demand to

Optimas, the supplier of the washers, for the loss. Optimas had contracted with

manufacturer Ace Stamping and Machine Co. Inc. (“Ace”) to provide the washers to

Optimas’s customers. When GET complained about the defective washers, Optimas

settled with GET and the Plaintiff-Insurers reimbursed it for that settlement.

      This Court denied Plaintiffs’ Motion for Summary Judgement on September

24, 2019.   (Dkt. 58).   The parties reported that depositions of Plaintiffs’ and

                                     Page 1 of 7
   Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 2 of 7 PageID #:2066




Defendant’s 26(a)(2)(B) witnesses were complete as of the May 14, 2020, Joint

Written Status Report. (Dkt. 72 ¶ a). Plaintiffs now move to bar the testimony of

Arthur Hedrick, Defendant’s 26(a)(2)(B) expert witness. The motion is granted.

                                 LEGAL STANDARD

      “The admissibility of expert testimony is governed by the Federal Rule of

Evidence 702 and the Supreme Court’s opinion in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).” Lewis v. CITGO Petroleum Corp., 561

F.3d 698, 705 (7th Cir. 2009); see also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 147–49 (1999) (extending application of Daubert factors to engineers and other

non-scientific experts). Trial judges act as gatekeepers to screen expert evidence for

relevance and reliability. Daubert, 509 U.S. at 589; see also C.W. ex rel. Wood v.

Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015). Under Rule 702, a “witness who is

qualified as an expert by knowledge, skill, experience, training, or education may

testify in the form of an opinion” if the following conditions are satisfied:

      (a) the expert’s scientific, technical, or other specialized knowledge will
          help the trier of fact to understand the evidence or to determine a
          fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the
          facts of the case.

Fed. R. Evid. 702. In other words, “the key to the gate is not the ultimate correctness

of the expert’s conclusions . . ., it is the soundness and care with which the expert

arrived at her opinion.” Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th

                                       Page 2 of 7
  Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 3 of 7 PageID #:2067




Cir. 2013).   In evaluating the expert’s proposed testimony, the Court should

“scrutinize proposed expert witness testimony to determine if it has the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field so

as to be deemed reliable enough to present to a jury.” Lapsley v. Xtek, Inc., 689 F.3d

802, 805 (7th Cir. 2012) (internal quotation marks omitted).

      Pursuant to the Daubert framework, the Court must determine: (1) “whether

the witness is qualified”; (2) “whether the expert’s methodology is scientifically

reliable”; and (3) “whether the testimony will assist the trier of fact to understand the

evidence or to determine a fact in issue.” Myers v. Illinois Cent. R. Co., 629 F.3d 639,

644 (7th Cir. 2010) (internal quotation marks omitted); see also Gopalratnam v.

Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017). The expert’s proponent bears

the burden of demonstrating that the testimony would satisfy the Daubert standard

by a preponderance of the evidence. See Gopalratnam, 877 F.3d at 782; see also Fed.

R. Evid. 702 Advisory Committee’s note to 2000 amendment.

                                     DISCUSSION

      Ace retained Arthur Hedrick to offer expert opinion testimony regarding

“whether the washers would fail once they were pushed back to totally flat.” (Dkt. 86

at 1). To that end, Hedrick offered two opinions in his April 14, 2020, expert report:

      1. [I]t is highly un-probable that any of the washers manufactured by

          [Ace] during the time in which they were being installed by [GET]

          were likely to fail; and




                                       Page 3 of 7
     Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 4 of 7 PageID #:2068




         2. [I]t is even more unlikely that any of the washers manufactured by

             [Ace] and used by [GET] were not capable of properly functioning in

             the assembly.

(Dkt. 86-1 ¶¶ 4.2–4.3). Plaintiffs argue that Hedrick’s testimony should be

barred both because he is not qualified as an expert competent to render these

opinions and because the methodology Hedrick applied to arrive at his opinions

is inadequate. (Dkt. 81 at 3, 12–14). 1

I.       Hedrick’s Qualifications

         Hedrick has several decades of experience in the stamping business,

specifically the tool and die design industry. (Dkt. 86-1 ¶¶ 1.1–1.7). This

background includes work training others in stamping and die design and

consulting for the automotive industry. (Dkt. 86-1 ¶ 1.7). To offer expert

opinion testimony, it is not enough that Hedrick be an expert in any field.

Hedrick must qualify as an expert in the field in which he offers opinion

testimony. See Ancho v. Pentek Corp., 157 F.3d 512, 519 (7th Cir. 1998)

(affirming the district court’s decision to bar a mechanical engineer from

offering expert testimony as to plan reconfiguration); U.S. v. Vitek Supply

Corp., 144 F.3d 476, 513 (7th Cir. 1998) (affirming the district court’s decision

to bar a toxicologist who was “neither a licensed physician nor a surgeon” from

offering expert testimony as to the cause of birth defects).



1
 Plaintiffs also argue that Hedrick’s testimony is not relevant to the issues of this case. (Dkt. 81 at 12). Because
Hedrick is not qualified as an expert to offer opinion testimony and because his methodology is flawed, the Court
need not reach the issue of relevance.

                                                    Page 4 of 7
      Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 5 of 7 PageID #:2069




         Although Hedrick possesses “limited” training involving failure

analysis, he has no training on how to actually perform a failure analysis and

himself has never conducted one.        (Dkt. 81-3 at 33–34).   While Hedrick

considers washers an aspect of sheet metal stamping, he has no background or

experience in washer engineering, washer production, the use of washers in

locomotives, or detecting cracks in washers. (Dkt. 81-3 at 9–11). Indeed,

Hedrick has no experience designing fasteners at all, including for use in a

locomotive engine.      (Dkt. 81-3 at 11).   Finally, Hedrick does not have a

background in locomotive engineering. (Dkt. 81-3 at 10). Hedrick’s education,

training, and experience do not qualify him to offer expert opinion testimony

as to the propensity of Ace washers to fail or function.

II.      Reliability and Application of Hedrick’s Methodology

         The methodology which forms the basis of Hedrick’s opinions does not

satisfy Rule 702. Hedrick reviewed the deposition testimony of Adam Roberts

(the GET Supplier Quality Manager), calculated the washers’ maximum load

requirements, and performed a self-designed load test on fifty hardened

washers provided by Optimas. (Dkt. 81-2 ¶ 3.3–3.4). Hedrick used a hydraulic

press to exert downward force in excess of the calculated maximum load on the

washers for “a half second maybe.” (Dkt. 81-2 ¶ 3.4.2.2; Dkt. 81-3 at 18–20).

Finally, Hedrick visually checked the washers for cracks without the aid of a

microscope. (Dkt. 81-3 at 18–20; 23).




                                        Page 5 of 7
  Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 6 of 7 PageID #:2070




      First, while Hedrick reviewed Roberts’s deposition account of the test he

performed on the washers, Hedrick did not seek to replicate Roberts’s test.

(Dkt. 81-3 at 28–29). Hedrick is not aware if the test he performed “is the

commonly accepted method of evaluating the performance of a metal material.”

(Dkt. 81-3 at 28).     Moreover, Hedrick supplied no secondary evidence

demonstrating that the test he performed is an appropriate way to predict

washer performance. (Dkt. 81-3 at 27–28). Second, Hedrick testified that,

until he used a hydraulic press to test the Ace washers, he “rarely or never”

used a hydraulic press to “test for metal mechanical ability.” (Dkt. 81-3 at 29–

30). Third, although Hedrick opined as to the washers’ performance after

installation, he only tested their performance for a short period of time. (Dkt.

81-3 at 20). Hedrick did not “make any effort to determine to what extent these

washers would develop cracks when put under pressure for the normal lifespan

of the washer.” (Dkt. 81-3 at 24). Fourth and finally, Hedrick only tested the

Ace washers in a static application while, upon installation by GET, they would

be used in dynamic applications as well. (Dkt. 81-3 at 21–24). While Hedrick

opined that the test he performed on the washers also offers insight into their

performance in dynamic applications, he offered no support and cites no

authority for his conclusion other than the “logic in [his] mind.” (Dkt. 81-3 at

21–24). Hendrick’s opinion testimony is inadmissible under Rule 702 because

the underlying methodology is not sufficiently reliable.




                                      Page 6 of 7
  Case: 1:17-cv-07567 Document #: 113 Filed: 10/05/20 Page 7 of 7 PageID #:2071




                                 CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion to bar Arthur Hedrick as an

expert witness is granted.




                                      ____________________________________
                                      Virginia M. Kendall
                                      United States District Judge
Date: October 5, 2020




                                    Page 7 of 7
